Title: To Thomas Jefferson from Robert Brent, 20 June 1808
From: Brent, Robert
To: Jefferson, Thomas


                  
                     Monday June 20th 1808
                  
                  Robert Brent has the honor of presenting his Compliments to the president of the U States and solicits the favor of being furnished with the Memorial of the Corporation of George Town—as he wishes to communicate its contents to the Council of this City who are about to set to Day.
                  Robert Brent will, if the president wishes to retain the original in his possession, have it Copied & return’d to day—
                  The Bearer will take charge of the presidents answer to this note
               